     Case 7:21-cv-02266-PMH Document 48 Filed 09/01/21 Page 1 of 2




                                                                       DANIEL ZEMEL, ESQ.
                                                                       660 BROAD STREET
                                                     The application to stay briefing on the pending
                                                                       PATTERSON, NEW JERSEY 07514
                                                     motion for sanctions  is denied.
                                                                       PHONE:           The Clerk of the
                                                                                (862) 227-3106
                                                     Court is respectfully
                                                                       FAX:directed
                                                                                (862)to terminate the motion
                                                                                      204-5901
                                                     sequence pending     @ZEMELLAWLLC
                                                                       DZat Doc. 46.         .COM

                                                     SO ORDERED.
                                                                      August 30, 2021
                                                     _______________________
                                                       __________________
Via ECF:                                             Philip M. Halpern
Honorable Philip M. Halpern, U.S.D.J.                United States District Judge
Southern District of New York
The Hon. Charles L. Brieant Jr. Federal Building     Dated: White Plains, New York
and United States Courthouse                                September 1, 2021
300 Quarropas St.
White Plains, NY 10601

                       Re:    Tescher v. Experian Information Solutions Inc. et al.
                              7:21-cv-2266-PMH
                              Request to Stay Briefing on Loan Depot’s Motion for Sanctions
Honorable Court,

       My firm represents Plaintiff Chaim Tescher. Plaintiff writes requesting that briefing on

Defendant Loan Depot (Loan Depot)’s Motion for Sanctions be stayed. On July 19, 2021,

Defendant moved to dismiss Plaintiff’s complaint arguing that Plaintiff’s claim lacks merit

primarily by introducing a document outside of the pleadings. Presuming victory, Defendant now

wishes to sanction Plaintiff for bringing such a claim in the first place, ECF 43. However,

Defendant has not yet prevailed, and Plaintiff has put forth correct arguments and supportive

case law evidencing that Plaintiff’s claim indeed has merit. Because Defendant’s Motions for

Sanctions is inherently intertwined with the Court’s ruling on the Motion to Dismiss, Plaintiff

believes briefing the Sanctions motion at this time is premature. If Plaintiff defeats Defendant’s

Motion to Dismiss, than the Motion for Sanctions will be similarly be mooted. Accordingly,

Plaintiff requests that his opposition to the motion be stayed, pending a briefing schedule entered

by the Court after the Motion to Dismiss is adjudicated. Defendant opposes this request.


                                             1
     Case 7:21-cv-02266-PMH Document 48 Filed 09/01/21 Page 2 of 2




                                         Respectfully,

                                         Daniel Zemel, Esq.




Cc: all counsel of record via ECF.




                                     2
